WDINC (Rey, 5/2020) Agreed Ordor

IN THE UNITED STATES DISTRICT COURT
TOR THE WESTERN DISTRICT OF NORTH CAROLINA

UNITED STATES OF AMERICA . )
, )
¥, ) Criminal Case No, 0419 1;19CR00055-
001
)
William Keith Hughes . )
Defendant }

AGREED ORDER AND JUDGMENT
TO REVOKE SUPERVISED RELEASE

Upon petition of the U.S, Probation Office, joined herein by the United States and the
defendant, to revoke the supervised reléase of defendant William Keith Hughes and for good cause

shown therein, and also based on agreement of the parties as set forth herein:

AGREEMENT OF UNITED STATES AND DEFENDANT

. The defendant agrees and stipulates that he has, violated the terms and conditions of
supervised release in the following respecte:
1, DRUG/ALCOHOL USE (Date violation concluded: 10/26/2020),
The defendant has violated the condition of supervision that states, “The defendant shall refrain
from excessive use of alcohol and shall not unlawfully purchase, possess, use, distribute or
administer any narcotic or controlled substance or any psychoactive substances (including, but not
limited to, synthetic marijuana, bath salts) that impair a person’s physical or mental functioning,
whether or not intended for human consumption, of atty paraphernalia related to such substances,
except as duly prescribed by a licensed medical practitioner,” in that, on 5/7/20, the defendant
submitted to a urinalysis for diug testing. The sample tested prosumptively positive for the
ptesence of amphetamines and eannabinolds, The defendant signed a waitten admission admitting

to the use of marijuana on 4/30/20 and 5/1/20. (Grade C)
: 1

Case 1:19-cr-O0055-MR-WCM Document 44 Filed 01/07/21 Page 1 of 9

 

 

 

 
WING (Rev. 5/2020) Agreed Order

Additionally, the defendant violated this condition of supervised release in that, on 7/23/20,
the defendant submitted to a urinalysis for drag testing. The sample tested presumptively positive
for the presence of amphetamines, cannabinoids, and opiates. The defendant signed a written
admission admitting to the use of Suboxone on 7/23/20 and marijuana on 7/22/20. The sample was .
sent to the Alere National Laboratory where it was confirmed to be positive for Suboxone,
marijuana, and Hydrocodone. (Grade C)

' Additionally, the defendant violated this condition of supervised release in that, on 8/13/20,
the defendant submitted to a urinalysis for drug testing, The sample tested presumptively positive
for the presence of amphetamines, cannabinoids, and opiates. The defendant admitted to the use
of marijuana on 8/13/20, Suboxone on 8/17/20, and Hydrocodone on 8/17/20. (Grade C)

Additionally, the defendant violated this condition of supervised release in that, on 9/21/20,
the defendant submitted to a urinalysis for the drug testing: The defendant's sample tested
presumptively positive for the presence of amphetamines, cannabinoids, and oxycodone. The
defendant signed a written admission admitting to the use of maeljuana on 9/16/20. (Grade C)

. Additionally, the defendant violated this condition of supervised release in that, on
10/26/20 the defendant was asked to submit to a urinalysis for drug testing. The defendant was
unable to provide autine sample but signed a written adinission admitting to the use of marijuana
and Suboxone, both on 10/26/20. (Grade C) -

2, FAILURE TO COMPLY WITH HOME DETENTION (Date violation concluded: 4/13/2020),
The defendant has violated the condition of supervision that states, "The defendant shall submit to
home detention, with location monitoring technology, for a period of 6 months and comply with
its requirements as directed, Duting this time, the defendant is restricted to the defendant's

residence at all times except for employment; education; religious services; medical, substance

Case 1:19-cr-O0055-MR-WCM Document 44 Filed 01/07/21 Page 2 of 9

 

 

 
WDINC (Roy, 5/2020} Agreed Order

abuse or mental health treatment; attomey visits, court appearances; court-ordered obligations; or
other activities pre-approved by the probation officer, The defendant shall maintain a telephone at
the defendant's place of residence without any “call forwarding," "Caller ID services," "call
waiting," dial-up computer modems, -1-800 long distance call block, fax machine, voice over
internet protocol (VOIP), burglar alarm or three-way calling service," in that, on 4/13/20, the U.S.
Probation Officer received an unauthorized leave alert at 3:39 p.m. The defendant was contacted
by telephone who admitted he had been in his yard conducting maintenance on a truck, The
defendant returned in range at 4:04 p.m, (Grade C)

_ The parties stipulate, pursuant to Chapter 7 Policy Statements, U.S. Sentencing Guidelines, ,
that the defendant's violation is a maximum Grade C and that the defendant has a Criminal History
Category of Vv,

The parties stipulate, based on U.S.S.G, §7BL.4, that the Guidelines range of imprisonment
for a Grade C violation and a Criminal History Category of V is aterm of imprisonment from 7 to
13 months.

The parties agree, pursuant to Rules 11(c)(1)(C) and 32,1, Federal Rules of Criminal -
Procedure, that the Court should revoke supervised release and order the defendant to be
imprisoned for a period of 4 months. If the Court rejects this sentencing agreement, the defendant
has the right to withdraw from this Agreed Order and have an evidentiary heating on the petition

for revocation of supervised release.

Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21 Page 3 0f9

 

 

 

 
WING (Ray, 5/2020} Agreed Order

DEPENDANT’S ACKNOWLEDGMENT AND WAIVER

The defendant acknowledges that he ig- admitting the violations of supervised release
because he did, in fact, violate the conditions of supervised release set foxth above. |

The defendant acknowledges thatlho has had an opportunity 1} to review the written notice

” of the alleged violations of supervised release and 2) to review the evidence against him/her related
to those alleged violations.

The defendant forther acknowledges that he is aware of the following rights and is
knowingly waiving these rights in exchange for the agreed sentence:

1) The opportunity to appear personally, present evidenoe, and question adverse witnesses

at a revocation hearing; and

2) The opportunity to make a statement personally to the Court in mitigation of sentetice

and to present mitigating evidence to the Court.

If the Court accepts the agteed sentence, the defendant knowingly waives the right to
contest the revocation of supervised release and the defendant’s sentence {n any appeal or post-
conviction action, Claims. of (1) ineffective assistance of ‘counsel and (2) prosecutorial
misconduct, atid those olaims only, ate exempt from this waiver. - ~

The deferidant acknowledges that.the Court may impose conditions of supervised release

,

different from or in addition to those that were imposed in the original sentencing order.

. Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21 Page 4 of 9

 

 

 
WDINC (Rev. 5/2020} Agreed Order

AGREED SENTENCE

Upon agreement of the parties as set forth above, it is hereby ORDERED that the

ety

previously imposed petiod of supervised release is REVOKED,

It is further ORDERED that the defendant William Keith Hughes be and is hereby
SENTENCED to a term of imprisonment of 4 months on Count 1 of the judgment, ©

It is further ORDERED that the Court RECOMMENDS to the Bureau of Prisons that the
defendant be allowed to participate in any available substance abuse treatment program and, if
cligible, receive benefits of 18:3621(2)(2). | | |

It is further ORDERED that the defendant be and is hereby ORDERED to serve an
additional term of supervised releaso of 24 months after being released from the sentence of
imprisonment ordered herein. |

It is further ORDERED that duving the additional term of supervised release, the defendant —
must abide by the following mandatory and standard conditions that have been adopted by this

- Court, as well as the following agreed upon special conditions of supervised release:

Mandatory Conditions:

_. The defendant shall not commit another federal, state, on local crime. ce nent tee tin
The defendant shall not’ unlawfully possess a controlled substance,

_ 3, ‘The defendant shall refrain from any unlawful use of a controlled substance, The defandant shall
submit to one drug test withln 15 days of release from imprisonment and at least two perlodic
drug tests thereafter, as determined by the Court, unless the condition of mandatory drug testing
is waived below.

Check if walyed: 1 The condition for mandatory drug testing |s suspended based on the Court's
determination that the defendant poses a low risk of future substance abuse.

4. Cheak if applicable; (1 The defendant-shall make restitution in accordance with 18 U.S.C, 38
3663 and 3663A or any other statute authotizing a sentence of restitution.

5. The defendant shall cooperate in ths collection of DNA as directed by the probation, officer
(unless omitted by the Court). .

Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21 Page’5 of 9

 

 

 

 
" WDINC (Rey, 5/2020) Agreed Order

10.

fl.

“12,

13.

14,

Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21 Page 6 of 9

Standard Conditions:

“The defendant shall report to the probation office In the federal judicial district where he/she Is

authorized to reside within 72 hours of release from imprisonment, unless the probation officer

“Instructs the defendant to report to a different probation Office or within a different time frame,

The defendant shall report to the probation officer in a manner and frequency directed by the
court of probation officer,

The defendant shall not leave the federal Judicial district where he/she ts authorized to reside
without first getting permission from the Court or probation officer,

The defendant shall answer truthfully the questions asked by the probation officer.

‘The defendant shail live ata place approved by the probation officer, The probation officer shall
be notified in advance of any change in living attangeinents (such as location and the people
with whom the defendant lives),

The defendant shall allow the probation officer to visit him/her at any time at his/her home ot
elsewhere, and shall permit the probation officer to take any items prohibited by the conditions
of his/her supervision that the probation officer observes.

The defendant shall work full time (at least 30 hours per week) at lawful employment, unless
excused by the probation officer. The defendant shall notify the probation officer within 72
hours of any change regatding etiployment,

The defendant shall not communicate or interact with any persons engaged in criminal activity,
and shall not communicate or interact with any person convicted of a felony unless granted

- permission to do so by the probation officer,

‘The defendant shall notify the probation officer within 72. hours of being arrested or questioned
by a law enforcement offives,

The. defendant shall not owh, possess, or have access fa a firearm, ammunition, destructive '

device, or dangerous weapon (Le., anything that was designed, or was modified for, the specific
purpose of causing bodily injury or death to ancther person such as nunchakus or tasers), .

The defendant shall not act ot make'any agreement with a law enforcement agency, io act as a
confidential informant without the permission of the Court,

an 0 nation) the probation officer may require the defendant to notify the person about ihe
risk, The probation officer may contact the person and make such notifications or confirm that
the defendant has notified the person about the rlsk,

The defendant shall refrain from excessive use of alcohol and shall not unlawfully purchase,

possess, use, distribute or administer any navcotlc or controlled substance or any psychoactive

substances (including, but not Limited to, synthetic marijuana, bath salts) that impair a person’s
physical or mental finctloning, whether or not intended for human consumption, or any
pataphernalia related to such substances, except as duly prescribed by a licensed medical
practitioner,

The defendant shall participate in a program of testing for substance abuse if directed to do so
by the probatlon officer, The defendant shall refrain from obstructing of attempting to obstruct

’ or tamper, in any fashion, with the efficiency and accuracy of the testing, If warranted, the
' defendant shall pattlelpate in a substance abuse (realment program and follow the rules and’

regulations of that program. The probation officer will supervise the defendant's participation
in the program (including, but not limited to, provider, location, modality, duration, intensity)
(unless omitted by the Court). .

 

 

 

 
WIDING (Rov, 5/2020} Agreed Order .

15, The defendant shall not go to, or remain at any place where he/she knows controlled substances
are illegally sold, used, distributed, or administered without first obtaining the permission of the
_ probation officer.

16. The defendant shall submit his/her person, property, house, residence, vehicle, papers,

"--—- --eomputers (as defined in 18 U.S.C. § £030(e)(1)), or other electronic communications or date

storage devices or media, ot office, to a search conducted by a United States Probation Officer

and such other law enforcement personnel as the probation officer may deem advisable, without

a warrant, The defendant shalf warn any other oceupartts that such premises may be subject to
searches pursuant to thls condition.

17. ‘The defendant shall pay any financial obligation imposed by this judgment remaining unpaid as
of the commencement of the sentence of probation or the tern of supervised telease in.
accordance with the schedule of payments of this judgment, The defendant shall notify the court
of any changes in economic circumstances that might affect the ability to pay this financial
obligation.

18, « The defendant shall provide access to any finaricial information as requested by the probation
officer and shall authorize the release of any financial information, The probation office may
shate financial information with the U.S, Attorney’s Office,

19, The defendant shall not seek any extension of credit (including, but not limited to, credit card
account, bank loan, personal foan) unless authorized to do so in advance by the probation officer.

26. The defendant shall support all dependents Including any dependent child, or any person the
defendant has been court ordered to support.

21. The defendant shatl participate in transitional support services (including cognitive behavioral
treatment programs) and follow the rules and regulations of such program. The probation officer
will supervise the defondant’s participation in the program (including, but not limited to,
provider, location, modality, duration, intensity), Such programs may Include group sessions led
by a counselor or particlpation in a program administered by the probation’ officer.

29, The defendant shall follow the instructions of the probation officer related to the conditions of
supervision.

" Special Conditions:

23, - The defendant shall complete 100 hours of community service. The probation officer will
supervise the defendant's participation in the progrant (including, but not limited to, approving
the program, agency, or location, and frequency of participation therein). The defendant shall
provide written verification of the completed hours to the probation officer.

24, The defendant shall participate und: successfully complete the in-patient substance abuse
treatinent program at either the Swain Recovery Center in Black Mountain, NC or, the Substance
Abuse Residential Rehabilitation Treatment Program (SARRTP) program located at the V.A.
Hospital in-Asheville, NC, The defendant shall follow the rules and regulations of that program,
The probation officer will supervise the defendant’s participation in the program,

Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21 Page 7 of 9

 

 

 

 
WDINC (Rov, 5/2020) Agreed Order

It is further ORDERED that any restitution order, fine, and special assessment imposed in
the original Judgment in.a Criminal Case are hereby teimposed and are to be paid in full
immediately, or according to an installment payment plan designated by the U.S. Probation Office

and approved by the Court,

So ORDERED and ADJUDGED, this the_(, dayof_JTanuany. »2024,

 

Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21. Page 8 of 9

 

 

 
WING (Rov. 52020} Agtaed Onder

APPROVED

hath

Wiliam Keith Muzhes

Defendane
We (Gas SL
“Alan sedlaet

Attomey for Dek Aen

   

 

sslatant United States Attorney
Alexis Solheim

Oprabre Oe

Jodi Tavlos _Justin Adams
Supervisory Us. Probation Officer ' Location Monitoring Specialist

 

Case 1:19-cr-00055-MR-WCM Document 44 Filed 01/07/21 Page 9 of9

 

 

 
